                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


WILSON NEELY,                                  )
                                               )
       Plaintiff,                              )
                                               )
VS.                                            )           No. 17-2064-JDT-cgc
                                               )
AARON BONDS, ET AL.,                           )
                                               )
       Defendants.                             )


                ORDER DIRECTING ENTRY OF JUDGMENT,
       CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
           AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Wilson Neely, filed a pro se civil complaint on January 30, 2017. (ECF

No. 1.) At the time, Neely was incarcerated at the Riverbend Maximum Security Institution

in Nashville, Tennessee. The Court subsequently granted leave to proceed in forma

pauperis and assessed the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.) That order also directed Neely to notify

the Court immediately of any change of address and warned that failure to do so could

result in dismissal of this case without further notice. (Id. at 3.)

       On January 30, 2019, the Court issued an order dismissing the complaint for failure

to state a claim but granting leave to file an amended complaint within 21 days. (ECF No.

9.) The order notified Neely that if he “fails to file an amended complaint within the time

specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter
judgment.” (Id. at 8.) That order was returned undeliverable on February 7, 2019, marked,

“Out to Court Return to Sender.” (ECF No. 10) However, Neely has not submitted any

change of address. Neely also has not filed an amended complaint, and the time within

which to do so has expired. Therefore, judgment will be entered in accordance with the

January 30, 2019, order dismissing the complaint for failure to state a claim, pursuant to

28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Neely in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

led the Court to dismiss this case for failure to state a claim also compel the conclusion that

an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28

U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a), that any appeal in this

matter by Neely would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Neely

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, Neely is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

                                              2
certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Neely, this is the

first dismissal of one of his cases as frivolous or for failure to state a claim. This strike

shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct. 1759,

1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              3
